Exhibit 10.3

Picture 2 [depo20170930ex103ad8225001.jpg]

 

September 29, 2017

(revised October 4, 2017)

 

Santosh Vetticaden

______________

______________

 

Dear Santosh,

 

Depomed, Inc. (the “Company”) is pleased to offer you employment on the
following terms:

 

Position:  Your initial title will be Chief Medical & Scientific Officer, Senior
Vice President, reporting to Arthur Higgins, President and CEO. This is a
full-time position.  While you render services to the Company, you will not
engage in any other employment, consulting or other business activity (whether
full-time or part-time) that would create a conflict of interest with the
Company. By signing this Agreement you confirm that you have provided the
Company with all post-employment restrictive covenants between you and Insys,
and that you and Depomed have determined based on independent legal advice that
these contractual commitments do not prohibit you from performing your duties
for Depomed provided you follow the protocol outlined in Paragraph 19 of the
Indemnification Agreement. You confirm that you have no other agreements or
legal obligations that would prohibit you from performing your duties for the
Company.

Cash Compensation:  The Company will pay you a starting salary at the rate of
$19,792.00 per pay period (24 annually), less standard deductions and payable in
accordance with the Company’s standard payroll schedule.  This salary will be
subject to adjustment pursuant to the Company’s employee compensation policies
in effect from time to time.  You will also be eligible to participate in the
Company’s Bonus Plan, pro-rated from the first full month of your employment for
calendar year 2017, which is targeted to be at 50%.

 

Sign-On Bonus: You will be entitled to receive a one-time sign-on bonus of
$100,000 less applicable taxes and withholdings, (the “Sign-On Bonus”) of which
50% will be paid to you by November 30, 2017 and the remainder 50% by January
31, 2019.  If you voluntarily terminate your employment with the Company prior
to the first anniversary of each bonus payout, you will be required to repay the
amount of the Sign-On Bonus to the Company within 10 days after your termination
date.

 

Employee Benefits:  As a regular employee of the Company, you will be eligible
to participate in a number of Company-sponsored benefits, currently including
such benefits as healthcare insurance, 20 days of paid vacation, prorated from
start date, 11 paid holidays and, should you choose to participate, a 401(k)
retirement plan. You may view the details of our current benefit plans at the
following website:www.depomed.gethrinfo.net

username:depomed



Depomed, Inc.    7999 Gateway Blvd, Suite 300    Newark,
CA  94560    510-744-8000

--------------------------------------------------------------------------------

 

Exhibit 10.3

password:XXXXXX

 

Stock Options and Restricted Stock Units.  You will be granted an option to
purchase 109,343 shares of the Company’s Common Stock.  The per-share exercise
price will be the fair market value of the Company’s Common Stock on the grant
date determined in accordance with the 2014 Omnibus Incentive Plan (the
“Plan”).  The option will vest as to one-quarter of the shares subject to the
option on the first anniversary of the vesting commencement date and the
remaining shares shall vest in equal monthly installments over the subsequent 36
months.  The option will be subject to the terms and conditions applicable to
options granted under the Plan, as described in the Plan and the applicable
stock option documentation and the Management Continuity Agreement entered into
by you and Depomed (the Management Continuity Agreement).

   In addition, you will be granted a restricted stock unit award of 53,325
shares (“RSUs”) of the Company’s Common Stock.  This award of RSUs is subject to
you being an active employee with Depomed at the time of the grant.  The RSUs
will vest as to one-quarter of the RSUs on the first anniversary of your
Employment Commencement Date and thereafter in equal, annual installments on the
second, third and fourth anniversaries of your Employment Commencement Date. 
The RSUs will be subject to the terms and conditions applicable to RSUs granted
under the Plan, as described in the Plan and the applicable documentation.    

In accordance with its standard procedures, the Compensation Committee of the
Depomed Board of Directors has approved the above mentioned grants subject to
execution of this offer letter.  As such, the grant date will be your first date
of employment with the Company.

Confidential Information, Secrecy and Invention Agreement:  Like all Company
employees, you will be required, as a condition of your employment with the
Company, to sign the Company’s standard Confidential Information, Secrecy and
Invention Agreement, a copy of which is attached hereto as Exhibit A.

Employment Relationship:  Employment with the Company is for no specific period
of time.  Your employment with the Company will be “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without cause.  Any contrary representations that may have been
made to you are superseded by this letter agreement.  This is the full and
complete agreement between you and the Company on this term.  Although your job
duties, title, reporting relationship, compensation and benefits, as well as the
Company’s personnel policies and procedures, may change from time to time, the
“at will” nature of your employment may only be changed in an express written
agreement signed by you and the President & CEO of Depomed.

Taxes:  All forms of compensation referred to in this letter agreement are
subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law.  You agree that the Company does not have a
duty to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or its Board of
Directors related to tax liabilities arising from your compensation.

Interpretation, Amendment and Enforcement:  This letter agreement and Exhibit A
constitute the complete agreement between you and the Company, contain all of
the terms of your

Depomed, Inc.    7999 Gateway Blvd, Suite 300    Newark,
CA  94560    510-744-8000

--------------------------------------------------------------------------------

 

Exhibit 10.3

employment with the Company and supersede any prior agreements, representations
or understandings (whether written, oral or implied) between you and the
Company.  This letter agreement may not be amended or modified, except by an
express written agreement signed by both you and a duly authorized officer of
the Company.  The terms of this letter agreement and the resolution of any
disputes as to the meaning, effect, performance or validity of this letter
agreement or arising out of, related to, or in any way connected with, this
letter agreement, your employment with the Company or any other relationship
between you and the Company will be governed by California law, excluding laws
relating to conflicts or choice of law.

* * * * *

As discussed with you during meetings regarding potential employment with
Depomed, your employment is contingent upon completion of the Company’s
background and screening process which has been successfully completed as of
this date.  Additionally, as required by law, your employment is also contingent
upon your providing legal proof of your identity and authorization to work in
the United States.  Finally, your employment is contingent upon your starting
work with the Company with the agreed upon start date of October 16, 2017.

Santosh, I am very pleased to extend this offer to you, and, on behalf of all
the Depomed employees, I look forward to having you join us.  Depomed’s
activities focus on developing products to improve patient lives, and your
skills and experience will make you an important member of our Company.  If you
elect to accept this offer, please sign, date and return one copy of this letter
to Vickie Panko, Associate Director, Talent Acquisition. 

This offer, if not accepted, will expire at the close of business on Thursday,
October 5, 2017.  If you have any questions, please call Marni Luchsinger at
(510) 744-8579, Director, Human Resources or me at (510) 744-8592.

Very truly yours,

Depomed, Inc.

/s/ Sharon D. Larkin

 
                                                                                                     
Sharon D. Larkin

Sr. Vice President, Human Resources & Administration

I have read and accept this employment offer:

/s/ Santhosh Vetticaden

Santosh VetticadenDate

 

Attachment

Exhibit A:  Confidential Information, Secrecy and Invention Agreement

 

Depomed, Inc.    7999 Gateway Blvd, Suite 300    Newark,
CA  94560    510-744-8000

--------------------------------------------------------------------------------